OpinxoN by
Judge Peters:
Feeling from the very earnest petition of appellant’s counsel that it was proper to re-hear this case less some injustice might have been done his client, we have again examined the record and see no cause to depart from our first conclusion.
The pleadings and exhibits show a number of debts of very large amounts compared with the size and value of the tract of land mortgaged to secure them, none of which are controverted except that of Oldham and Scott’s, and from evidence that must be regarded as justly due.
The commissioner will not sell more property than will be sufficient to pay the debts. And if, upon the coming in of the Master’s report it shall appear that the taxes named in the judgment are not due, the amount thereof will be paid to appellant, if not needed to pay creditors.

Polk, for ■appellant.


Kinkeq,d & Buckner, for appellee.

It does not seem that there is any error in the judgment prejudicial to appellant.
Wherefore the judgment is affirmed.